ON REHEARING.
SAYRE, J.
The brief for appellees and the authorities cited thereon had due consideration on the original submission. On reconsideration of the case, we have found no reason to change our opinion. In view, however, of a suggestion, made for the first time on this application, concerning the admissibility of the testimony of plaintiff’s brother and sister that they laid no claim to the property in suit, we think it well to add that, if appellees h.ad acquired by conveyances the interests which descended to these witnesses and sought to exclude such interests from the operation and effect of any possible verdict and judgment in favor of appellant, the conveyances should have been offered in evi-ilence and followed up by a request for appropriate instruction *411to the jury. But on the case made by the record the right of appellees depended entirely upon their asserted title by adverse possession. As against appellant, such title could not be shown by the admissions of her cotenants. Their admissions conveyed no title, nor were they evidence of title. If they knew any facts tending to show appellees’ title, by adverse possession, they should have been asked to state the facts. Appellant was entitled to have a legal decision between her title by inheritance and the title by adverse possession asserted by appellees, and in submitting her case to the jury she should not have been embarrassed by the highly prejudicial, though legally inconsequential, admissions of her cotenants. The only possible effect of introducing their admissions was to improperly prejudice appellant’s case in the eyes of the jury. Herein we in no wise run counter to anything said in Hooper v. Bankhead, 171 Ala. 626, 54 South. 549.
Application denied.
Anderson, C. J., and Mayfield, Somerville, Gardner, and Thomas, JJ., concur.